Title: November 30. Saturday. St. Andrews Day.
From: Adams, John
To: 


       We met first at Mr. Jays, then at Mr. Oswalds, examined and compared the Treaties. Mr. Stratchey had left out the limitation of Time, the 12 Months, that the Refugees were allowed to reside in America, in order to recover their Estates if they could. Dr. Franklin said this was a Surprize upon Us. Mr. Jay said so too. We never had consented to leave it out, and they insisted upon putting it in, which was done.
       Mr. Laurens said there ought to be a Stipulation that the British Troops should carry off no Negroes or other American Property. We all agreed. Mr. Oswald consented.
       Then The Treaties were signed, sealed and delivered, and We all went out to Passy to dine with Dr. Franklin. Thus far has proceeded this great Affair. The Unravelling of the Plott, has been to me, the most affecting and astonishing Part of the whole Piece.—
       As soon as I arrived in Paris I waited on Mr. Jay and learned from him, the rise and Progress of the Negotiation. Nothing that has happened since the Beginning of the Controversy in 1761 has ever struck me more forcibly or affected me more intimately, than that entire Coincidence of Principles and Opinions, between him and me. In about 3 days I went out to Passy, and spent the Evening with Dr. Franklin, and entered largely into Conversation with him upon the Course and present State of our foreign affairs. I told him without Reserve my Opinion of the Policy of this Court, and of the Principles, Wisdom and Firmness with which Mr. Jay had conducted the Negotiation in his Sickness and my Absence, and that I was determined to support Mr. Jay to the Utmost of my Power in the pursuit of the same System. The Dr. heard me patiently but said nothing.
       The first Conference We had afterwards with Mr. Oswald, in considering one Point and another, Dr. Franklin turned to Mr. Jay and said, I am of your Opinion and will go on with these Gentlemen in the Business without consulting this Court. He has accordingly met Us in most of our Conferences and has gone on with Us, in entire Harmony and Unanimity, throughout, and has been able and use-full, both by his Sagacity and his Reputation in the whole Negotiation.
       I was very happy, that Mr. Laurence came in, although it was the last day of the Conferences, and wish he could have been sooner. His Apprehension, notwithstanding his deplorable Affliction under the recent Loss of so excellent a Son, is as quick, his Judgment as sound, and his heart as firm as ever. He had an opportunity of examining the  whole, and judging, and approving, and the Article which he caused to be inserted at the very last that no Property should be carried off, which would most probably in the Multiplicity and hurry of Affairs have escaped Us, was worth a longer Journey, if that had been all. But his Name and Weight is added which is of much greater Consequence.
       These miserable Minutes may help me to recollect, but I have not found time amidst the hurry of Business and Crowd of Visits, to make a detail.
       I should have before noted, that at our first Conference about the Fishery, I related the Facts as well as I understood them, but knowing nothing Myself but as an Hearsay Witness, I found it had not the Weight of occular Testimony, to supply which defect, I asked Dr. Franklin if Mr. Williams of Nantes could not give Us Light. He said Mr. Williams was on the Road to Paris and as soon as he arrived he would ask him. In a few days Mr. Williams called on me, and said Dr. Franklin had as I desired him enquired of him about the Fishery, but he was not able to speak particularly upon that Subject, but there was at Nantes a Gentleman of Marblehead, Mr. Sam White, Son in Law to Mr. Hooper, who was Master of the Subject and to him, he would write.
       Mr. Jeremiah Allen a Merchant of Boston, called on me, about the same time. I enquired of him. He was able only to give such an hearsay Account as I could give myself, but I desired him to write to Mr. White at Nantes, which he undertook to do and did. Mr. White answered Mr. Allens Letter by referring him to his Answer to Mr. Williams, which Mr. Williams received and delivered to Dr. Franklin, who communicated it to Us, and it contained a good Account.
       I desired Mr. Thaxter to write to Messrs. Ingraham and Bromfield, and Mr. Storer to write to Captn. Coffin at Amsterdam. They delivered me the Answers. Both contained Information, but Coffins was the most particular, and of the most importance, as he spoke as a Witness. We made the best Use of these Letters, with the English Gentlemen and they appeared to have a good deal of Weight with them.
       From first to last, I ever insisted upon it, with the English Gentlemen, that the Fisheries and the Missisippi, if America was not satisfied in those Points, would be the sure and certain Sources of a future War. Shewed them the indispensible Necessity of both to our Affairs, and that no Treaty We could make, which should be unsatisfactory to our People upon these Points, could be observed.
       That the Population near the Missisippi would be so rapid and the Necessities of the People for its navigation so rapid, that nothing could restrain them from going down, and if the Force of Arms should be necessary it would not be wanting. That the Fishery entered into our Distilleries, our coasting Trade, our Trade with the Southern States, with the West India Islands, with the Coast of Affrica and with every Part of Europe in such a manner, and especially with England, that it could not be taken from Us, or granted Us stingily, without tearing and rending. That the other States had Staples. We had none but fish. No other Means of remittances to London or paying those very Debts they had insisted upon so seriously. That if We were forced off, at 3 Leagues Distance, We should smuggle eternally. That their Men of War might have the Glory of sinking now and then a fishing Schooner but this would not prevent a repetition of the Crime, it would only inflame and irritate and inkindle a new War. That in 7 Years We should break through all restraints and conquer from them the Island of Newfoundland itself and Nova Scotia too.
       Mr. Fitsherbert always smiled and said, it was very extraordinary that the British Ministry and We should see it, in so different a Light. That they meant the Restriction, in order to prevent disputes and kill the Seeds of War, and We should think it so certain a Source of disputes, and so strong a Seed of War. But that our Reasons were such that he thought the Probability of our Side.
       I have not time to minute the Conversations about the Sea Cow Fishery, the Whale Fishery, the Magdalene Islands and the Labradore Coasts and the Coasts of Nova Scotia. It is sufficient to say they were explained to the Utmost of our Knowledge and finally conceeded.
       I should have noted before the various deliberations, between the English Gentlemen and Us, relative to the Words “indefinite and exclusive” Right, which the C. de Vergennes and Mr. Gerard had the Precaution to insert in our Treaty with France. I observed often to the English Gentlemen that aiming at excluding Us, from Fishing upon the North Side of Newfoundland, it was natural for them to wish that the English would exclude Us from the South Side. This would be making both alike, and take away an odious Distinction. French Statesmen must see the Tendency of our Fishermen being treated kindly, and hospitably like Friends by the English on their Side of the Island, and unkindly, inhospitably and like Ennemies on the French Side. I added, farther, that it was my Opinion, neither our Treaty with the French, nor any Treaty or Clause to the same Purpose which the English could make, would be punctually observed. Fishermen both from England and America would smuggle, especially  the Americans in the early Part of the Spring before the Europeans could arrive. This therefore must be connived at by the French, or odious Measures must be recurred to, by them or Us, to suppress it, and in either Case it was easy to see what would be the Effect upon the American Mind. They no doubt therefore wished the English to put themselves upon as odious a footing, at least as they had done.
       Dr. Franklin said there was a great deal of Weight in this Observation, and the Englishmen shewed plainly enough that they felt it.
       I have not attempted in these Notes to do Justice to the Arguments of my Colleagues both all of whom were, throughout the whole Business when they attended, very attentive, and very able, especially Mr. Jays, to whom the French, if they knew as much of his negotiations as they do of mine, would very justly give the Title with which they have inconsiderately decorated me, that of Le Washington de la Negotiation, a very flattering Compliment indeed, to which I have not a Right, but sincerely think it belongs to Mr. Jay.
      